DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
7. The liquid crystal display device according to claim 2, wherein each of the common electrode and the pixel electrode comprises at least one of indium tin oxide, indium zinc oxide, zinc oxide, tin oxide, cadmium tin oxide, and indium tin oxide containing silicon oxide.
15. The liquid crystal display device according to claim 10, wherein each of the common electrode and the pixel electrode comprises at least one of indium tin oxide, indium zinc oxide, zinc oxide, tin oxide, cadmium tin oxide, and indium tin oxide containing silicon oxide.
End Examiner’s Amendment.
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the gate wiring and the wiring comprise a same material, wherein the gate wiring and a first region of the common electrode overlap with each other, wherein the wiring and a second region of the 
The closely related prior art, Ono et al. (US 20050105032) discloses (Figs. 1-12) a liquid crystal display device comprising: a common electrode (CT) over a first substrate (SUB1); a wiring (CL) electrically connected to the common electrode; an insulating film (GI) over the common electrode and the wiring; a pixel electrode (PX) over the insulating film; liquid crystal molecules (LC) over the common electrode and the pixel electrode; a transistor (TFT) electrically connected to the pixel electrode; a gate wiring (GL) electrically connected to the transistor; and a source wiring (SD) electrically connected to the transistor.
However, the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the gate wiring and the wiring comprise a same material, wherein the gate wiring and a first region of the common electrode overlap with each other, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871